Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I – claims 13-26 in the reply filed on 10/5/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 25, and 26 (as understood) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Keller (EP2784398), which shows all of the claimed limitations.  Keller shows: 
13. (New) A cooking appliance 1, comprising: a door 3 for closing a cooking chamber 2; a door-opening device 4 configured to automatically move the door between a closed position and an open position of the door (Abstract); and a sensing device 6 operatively connected to the door-opening device, said sensing device configured to sense a triggering element separate from the cooking appliance for controlling the door-opening device (Abstract).  
14. (New) The cooking appliance of claim 13, wherein the door is configured as a retractable door which in the open position is arranged so as to be retracted in a receiver space which is separated from the cooking chamber (fig. 1).  
15. (New) The cooking appliance of claim 14, wherein the receiver space is arranged below the cooking chamber (fig. 1; at least a portion is below the cooking chamber).  
25. (New) The cooking appliance of claim 13, wherein the door-opening device moves the door from the closed position into the open position after the triggering element is sensed for a predetermined time by the sensing device (inherent that there is a time delay, regardless of how slight).  
26. (New) The cooking appliance of claim 13, wherein the separate triggering element is a carrier for food to be cooked, in particular a baking sheet, rack or the like (fig. 1; “or the like” could mean anywhere).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (EP2784398), which discloses substantially all of the claimed limitations.  Keller further discloses that the sensor is an infrared sensor (“An optical detector is a detector capable of processing light in the near infrared, visible or ultraviolet, i. in a spectral range between 2 μm and 200 μm.”).  

Keller teaches the invention as described above but fails to explicitly teach the two sensors and the claimed position of the sensors.
As regards plural sensors, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated plural sensors into the invention disclosed by Keller, since it has been held that to provide duplicate parts for multiplied effect is not the type of innovation for which a patent is granted.  St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11.
As regards the claimed position/location of the sensors, the claimed size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed position of he sensors into the invention disclosed by Keller, so as to provide for spatial considerations.

	
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (EP2784398), which discloses substantially all of the claimed limitations.  
Nevertheless, Keller fails to specifically recite a positioning line printed on the panel to indicate the location of the sensors.
Official Notice is given that providing graphics such a printed line is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for user convenience by indicating the position of the sensors for easy use.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a printed line on the panel into the invention disclosed by Keller, so as to provide for user convenience.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

October 31, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762